Title: From George Washington to Major General Joseph Spencer, 6 February 1777
From: Washington, George
To: Spencer, Joseph



Dr Sir
Head Qrs Morristown Feby 6th 1777.

I was this Evening favoured with your Letter of the 30th Ulto and approve of your conduct respecting Colo. Ely’s Regiment. Goverr Trumbull in a Letter he was pleased to honour me with, represented the matter & obtained my Answer to the above effect.

The propriety of attacking the Enemy on Rhode Island, I cannot determine. If it can be done with a good prospect & certainty of success, It is much to be wished. A favourable issue to the Enterprize would be attended with the most valuable & important consequences, I shall therefore consent to your calling in the Aid of Four or five Continental Regiments if after mature consideration had of all circumstances, It shall appear to you and your Officers that the scheme can be executed—On the Other Hand, if it shall not seem probable, I would not chuse that they should, as it would be the means of retarding their inlistments and materially injure the service which strongly claims every possible exertion to compleat the Levies. There are two things I would have you to remember that passing a River to attack an Enemy and securing a good retreat in case of a repulse, are attended with many difficulties and proper measures should always be digested for both events.
In respect to a Deputy Q.M. Genl, One I am certain must be necessary and therefore have no objection to Mr Jas Lovells acting in that department upon your recommendation & that of the Gentlemen of providence. I shall be glad to be advised of every material occurrence & such as are worthy of mention.
Nothing of moment has happened of late in the Military line. The Enemy still remain in Brunswick and our force is at the several Neighbouring posts to prevent their foraging as much as possible and obtaining Supplies of provision. I am Sir &c. &c.
